Filed 11/18/20 In re K.V. CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re K.V., a Person Coming Under the
 Juvenile Court Law.

 RIVERSIDE COUNTY DEPARTMENT
 OF PUBLIC SOCIAL SERVICES,                                              E074955

          Plaintiff and Respondent,                                      (Super.Ct.No. SWJ1900348)

 v.                                                                      OPINION

 T.F.,

          Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. Judith C. Clark, Judge.

Affirmed in part and vacated in part.

         William D. Caldwell, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Gregory P. Priamos, County Counsel, James E. Brown, Anna M. Marchand and

Prabhath D. Shettigar, Deputy County Counsels, for Plaintiff and Respondent.




                                                             1
       T.F. (mother) challenges the jurisdictional and dispositional findings and orders

that the juvenile court made in a dependency proceeding as to her minor daughter, K.V.

We vacate one of the true findings under Welfare and Institutions Code section 300,

subdivision (b)(1) (unlabeled statutory references are to this code). We otherwise affirm.


                                     BACKGROUND

       K.V. was born to mother and N.V.1 (father) in July 2018. Before she was one

year old, in June 2019, K.V. and her two-year old brother, N.V.2 (brother), came to the

attention of the Riverside County Department of Social Services (the Department). On

June 7, 2019, the Department received an immediate response referral alleging that K.V.

had been admitted to the intensive care unit in the hospital with a brain bleed without an

explanation for the injury. A forensic pediatrician reported that the bleeding was acute

and that K.V. also was suffering from possible retinal hemorrhaging and two respiratory

viruses. While awaiting a final radiology report from a full skeletal survey, the

pediatrician reported that K.V. had various fractures, which appeared nonaccidental.

       A forensic medical exam was conducted, and the examiner concluded that K.V.

had been “the victim of multiple episodes of physical abuse.” She suffered “traumatic

brain injury,” as evinced by “bilateral extra-axial hemorrhage and bilateral, severe retinal

hemorrhages.” Those injuries were “most consistent with abusive head trauma.” There

also was evidence of multiple fractures to her radius, ulna, femur, and ribs, which were

all found to be in various stages of healing. The fractures to her radius and ulna had




                                             2
likely occurred within one week before June 7, 2019. The examiner opined that the

fractures were all consistent with physical abuse.

       At the time, K.V. lived with father, his wife (stepmother), brother, and

stepmother’s three children, including a new baby of father’s who was born two days

before K.V.’s referral. The family lived with stepmother’s parents and two children

whom they fostered. K.V. started living with father and stepmother in late March 2019.

According to father, mother’s boyfriend had contacted him and told father that he needed

to pick up K.V. from mother, who lived in Los Angeles County. Stepmother reported

that when K.V. lived with mother she “had been left with strangers,” and that father had

found K.V. in mother’s boyfriend’s apartment in a car seat on the floor. Father then took

K.V. and “left without telling anyone.” Father did not know the address or the name of

the apartment complex from which he had picked up K.V. For the first eight months of

her life, K.V. lived with mother.

       When father picked up K.V., she had “terrible sores on her diaper area.” Father

called mother, and she told him that K.V. had an infection called “‘thrash.’” Stepmother

and father took K.V. to the hospital, where they learned K.V. had “a yeast infection that

had become flesh eating.” The forensic examiner reported that the findings from the

medical record of that hospital visit on March 28, 2019, were that K.V. had “a pink,

excoriated rash in diaper region with hypopigmentation.” K.V. was diagnosed with

“[c]andidiasis and diaper dermatitis” and prescribed a topical cream with a

recommendation that she receive a follow-up examination within the next several days.



                                             3
Stepmother showed the social worker photos of K.V.’s “diaper area” taken on March 28,

2019. In addition to the yeast infection, stepmother said that K.V. was “filthy on her feet

and body” even though she was neither crawling nor walking yet and K.V. had a fungal

infection around her mouth from her face not being cleaned enough.

       According to stepmother, father and mother did not get along. Stepmother showed

the social worker text messages stepmother had received from mother on unspecified

dates. Stepmother also reported that mother’s boyfriends “also call or text [father] to

instigate him.” She did not specify during what timeframe mother’s boyfriends had

contacted father.

       A social worker attempted to contact mother by text on June 11, 12, and 14, 2019,

and by phone call and Facebook messenger on June 14, 2019. Mother did not answer the

phone or reply to any of the other attempts to reach her.

       Stepmother’s six-year old daughter told a social worker that on the day of the

incident she had dropped K.V. twice onto a carpeted area of the floor. The six year old

also reported that stepmother “‘whoop[ed]’” K.V. but did not provide any details. During

the interview, the six year old started crying and told the social worker that “she already

told her grandmother the truth and [her grandmother] told her not to tell.” The forensic

pediatrician opined that it was “highly unlikely” that a child dropping K.V. onto carpet

“would have produced the acute trauma [K.V.] had suffered.”

       The Department took K.V. into protective custody while she was in the hospital

and filed a section 300 juvenile dependency petition with separate allegations against



                                             4
father and mother. At the detention hearing, the juvenile court ordered K.V. detained.1

Mother was not present at the hearing. Services were ordered for mother and father

pending disposition. Both parents were granted twice-weekly supervised visits.

       K.V. was determined to be medically fragile because of the nature of her injuries,

the possibility that she might experience seizures, and the numerous follow-up

appointments that she had for specialized care. She was placed in a foster home deemed

appropriate to care for her in a medically fragile state.

       Mother contacted the Department on July 1, 2019. Mother reported that in

March 2019 father had taken K.V. without mother’s permission. When asked why she

had not attempted to locate K.V., mother explained that she filed a report about K.V.

being taken but was told by an unspecified agency that “they could not do anything, as he

was [K.V.’s] father.” She further explained that father “continued to move to different

states.” Mother admitted that K.V. “had a bad rash and thrush” while in mother’s care

but claimed to have “sought medical care to meet [K.V.’s] needs.” Two days after

contacting the Department, Mother visited with K.V. for the first time.

       The next month the Department interviewed mother about the allegations in the

dependency petition. Mother said that she provided K.V. food and clothes and took care

of K.V. before father took her. Mother worked as an unlicensed beautician and sold

candy to support herself. Mother said that she had been arrested two years ago in Las

Vegas, Nevada for solicitation.


1      A petition was also filed as to brother, but he is not a party to this appeal.

                                              5
       In September 2017, K.V.’s caretaker reported that brain surgery might be

necessary because of the fluid in K.V.’s brain. In addition, K.V. continued to require a

retinal specialist because blood was still clearing from one of her eyes.

       At the contested jurisdiction and disposition hearing in January 2020, mother

appeared telephonically and provided stipulated testimony through her trial counsel. She

reported K.V. missing to law enforcement on March 26, 2019. Sometime during the

following month, she went to family law court for the purpose of obtaining custody of

K.V. but could not serve father because she did not know his address. In May 2019, she

again reported to law enforcement that K.V. remained missing and that she had been

“‘contacted by someone impersonating a medical professional in order to obtain

information about [K.V.].’” In support of her contentions about contacting law

enforcement, mother submitted photographs of copies of pamphlets entitled “Report

Information and Victims’ Bill of Rights” dated March 26, 2019, and May 21, 2019, that

she received from the Los Angeles County Sheriff’s Department both times that she

reported K.V. missing to them. Mother’s attorney argued that K.V.’s condition while in

mother’s care should not have resulted in the detention of K.V.

       In an addendum report filed with the court the day of the hearing, the Department

reported that mother was pregnant with her fourth child and scheduled to deliver the baby

by cesarean on the day of the hearing. Mother told the social worker that she would “be

prepared” to have K.V. returned to “her care once she ha[d] delivered and [had] adjusted




                                             6
to the new infant.” Mother did not say when she believed she would be sufficiently

adjusted.

       Mother’s attorney requested that mother be provided family maintenance services

but also indicated that mother was “currently recovering from surgery” and would “very

soon be able to care for the children.” The Department’s attorney emphasized mother’s

statement in the addendum report that mother would not be ready to care for K.V. until

sometime after the birth of the new baby.

       The juvenile court sustained the allegations against mother in the third amended

petition. Specifically, the court found that K.V. came within subdivision (b)(1) of section

300, sustaining the allegation that mother was not a member of K.V.’s household, had

failed to maintain contact with K.V., and “fail[ed] to . . . provide [K.V.] with adequate

food, clothing, shelter, or medical treatment,” and protection. The court also sustained

the allegation under that subdivision that mother had a “criminal arrest history,”

including prostitution, and that “such conditions place [K.V.] at risk of suffering serious

physical harm.” The court also sustained allegations against father as to K.V. under

subdivisions (a), (b), and (e) of section 300. K.V. was declared a dependent and removed

from the physical custody of mother and father.

       As to disposition, the juvenile court adjudged K.V. a dependent of the court and

found that there was clear and convincing evidence to remove K.V. from the care of both

father and mother under section 361, subdivision (c)(1). Reunification services for father

were bypassed under section 361.5, subdivision (b)(5). The court ordered reunification



                                             7
services for mother and authorized the Department “to allow mother to have

unsupervised, overnights, weekends, extended visitation, or placement on family

maintenance with mother as soon as deemed appropriate.”

                                       DISCUSSION

A. Jurisdictional Findings

       Mother concedes that the juvenile court’s exercise of jurisdiction over K.V. was

proper, challenging only two of the juvenile court’s numerous jurisdictional findings—

namely, the findings that K.V. comes within section 300, subdivision (b)(1), because of

mother’s general neglect and mother’s “‘criminal arrest history.’” “The general rule is

that ‘the juvenile court’s exercise of jurisdiction over a child will be upheld if substantial

evidence supports any one of the statutory bases for jurisdiction enumerated in the

petition.’” (In re M.R. (2017) 7 Cal.App.5th 886, 896 (M.R.).) “The juvenile court’s

various jurisdictional findings with respect to [father] are not challenged in this appeal,

and are independently sufficient to justify the juvenile court’s exercise of jurisdiction

over [K.V.].” (Ibid.) It is nevertheless appropriate “to reach the merits of the other

parent’s jurisdictional challenge in three situations: (1) the jurisdictional finding serves

as the basis for dispositional orders that are also challenged on appeal; (2) the findings

could be prejudicial to the appellant or could impact the current or any future dependency

proceedings; and (3) the finding could have consequences for the appellant beyond

jurisdiction.” (In re A.R. (2014) 228 Cal.App.4th 1146, 1150.) We therefore address the




                                              8
merits of mother’s challenge to the two jurisdictional findings against her, because those

findings serve as the basis of the dispositional order that she also challenges.

       Mother challenges the sufficiency of the evidence supporting both of the

jurisdictional findings against her under section 300, subdivision (b)(1). We agree about

the finding based on her arrest history but do not agree about the finding of general

neglect.

       Section 300, subdivision (b)(1), allows the juvenile court to assume dependency

jurisdiction when “[t]he child has suffered, or there is a substantial risk that the child will

suffer, serious physical harm or illness, as a result of the failure or inability of his or her

parent or guardian to adequately supervise or protect the child, . . . or by the willful or

negligent failure of the parent or guardian to provide the child with adequate food,

clothing, shelter, or medical treatment . . . .”

       “‘In reviewing the jurisdictional findings and the disposition, we look to see if

substantial evidence, contradicted or uncontradicted, supports them. [Citation.] In

making this determination, we draw all reasonable inferences from the evidence to

support the findings and orders of the dependency court; we review the record in the light

most favorable to the court’s determinations; and we note that issues of fact and

credibility are the province of the trial court.’” (In re R.T. (2017) 3 Cal.5th 622, 633.)

The appellant bears “the burden of showing there is no evidence of a sufficiently

substantial nature to support the findings or orders.” (In re E.E. (2020) 49 Cal.App.5th

195, 206 (E.E.).)



                                                   9
       With respect to the finding about mother’s criminal arrest history, the juvenile

court sustained the allegation that mother’s “criminal arrest history including, but not

limited to: prostitution . . . place[d] the child at risk of suffering serious physical harm.”

The undisputed evidence shows that mother has been arrested for solicitation. But there

is no evidence in the record to support the conclusion that those arrests placed K.V. at

any risk of harm. The Department acknowledges that mother’s “history of prostitution

does not automatically place a child at risk,” but the Department argues that the finding is

still supported because “K.V. was found to have a number of serious health concerns that

were caused as a result of negligence in mother’s supervision.” But there is no evidence

that mother’s solicitation arrests had anything to do with those health concerns. Nor did

the Department present any evidence that there was any ongoing risk of serious harm to

K.V. caused by mother’s previous solicitation arrests. Because the Department presented

no evidence that mother’s arrest history subjected K.V. to risk of any harm, let alone

serious physical harm, the Department failed to carry its burden of proof to establish

jurisdiction based on mother’s criminal arrest history. (M.R., supra, 7 Cal.App.5th at

pp. 897-898.) We consequently vacate the juvenile court’s true finding on the allegation

that mother’s criminal arrest history placed K.V. at risk of serious harm under section

300, subdivision (b)(1).

       We reach a contrary conclusion concerning the jurisdictional finding under section

300, subdivision (b)(1), that mother was not a member of K.V.’s household, failed to

maintain contact with K.V., and failed to provide K.V. with “adequate food, clothing,



                                              10
shelter, or medical treatment,” and protection. The record contains substantial evidence

that, when K.V. was in mother’s care, K.V. suffered serious harm or illness as a result of

mother’s negligent failure to provide K.V. adequate food, clothing, shelter, or medical

treatment. When K.V. was taken from mother’s custody, K.V.’s body and feet were

filthy even though she was not yet crawling, she had a fungal infection around her mouth

caused by poor hygiene, and she had a yeast infection and terrible sores in her diaper

area. Father and stepmother took K.V. to the hospital for diagnosis and treatment of the

yeast infection. Mother admitted to the social worker that K.V. had thrush and a bad rash

while in mother’s care. Mother claimed to have sought medical treatment, but the

juvenile court was free to disbelieve her. On appeal, mother contends that K.V.’s

conditions “do not necessarily constitute neglect,” but her argument misses the point.

Failure to obtain proper treatment for K.V.’s multiple infections constitutes medical

neglect. Apart from mother’s self-serving statements, which the juvenile court was free

to disbelieve, the record contains no evidence that mother attempted to obtain proper

treatment. It is therefore irrelevant that the conditions themselves might not necessarily

constitute neglect—failure to obtain treatment does constitute neglect. Moreover, the

juvenile court could reasonably infer from the totality of the circumstances—including

the filthy condition of K.V.’s body even though she was not crawling or walking, the

poor hygiene that caused a fungal infection, the severity of the sores in K.V.’s diaper

region, and the yeast infection—that mother’s neglect had either caused K.V.’s injurious

conditions or caused them to be worse than they would otherwise have been. For all of



                                            11
these reasons, we conclude that there was substantial evidence that K.V. suffered serious

harm or illness as a result of mother’s negligence.

       Mother also argues that there is no evidence that “such neglect would recur with

the child in [her] care.” But the record contains no evidence that mother’s previous

neglectful parenting was a one-time lapse in judgment, and mother herself stated that she

was not yet ready to have K.V. placed in her care. For both of those reasons, the juvenile

court could reasonably infer that if K.V. were returned to mother, mother’s parenting

would continue to be negligent.

       For all of these reasons, we vacate the juvenile court’s true finding on the

jurisdictional allegation concerning mother’s criminal arrest history, but we affirm the

true finding on the jurisdictional allegation concerning mother’s general neglect of K.V.

B. Dispositional Order

       Mother argues that the juvenile court prejudicially erred by removing K.V. under

section 361, subdivision (c)(1), because K.V. was not residing with her when the

proceedings were initiated. She contends that the juvenile court instead should have

applied section 361.2, subdivision (a). The Department counters that section 361.2,

subdivision (a), is inapplicable because K.V. resided with mother when the events

underlying the jurisdictional allegations as to mother took place. The Department

concludes that the juvenile court properly applied section 361, subdivision (c)(1), and that

the court’s findings were supported by substantial evidence. We agree with both parties

to some extent: neither section 361, subdivision (c)(1), nor section 361.2, subdivision (a),



                                             12
applies. The juvenile court’s error, however, was harmless, because the necessary

findings under the appropriate statutory provision, subdivision (d) of section 361, were

supported by substantial evidence.

       “We normally review an order removing a child from parental custody for

substantial evidence viewing the record in the light most favorable to the juvenile court’s

findings.” (In re Anthony Q. (2016) 5 Cal.App.5th 336, 344 (Anthony Q.).) “When the

issue on appeal involves the interpretation and proper application of the dependency

statutes, however, our review is de novo.” (Ibid.)

       Section 361, subdivision (c)(1), provides in pertinent part that a child shall not be

taken from the physical custody of a parent “with whom the child resides at the time the

petition was initiated” unless the court makes certain findings, including that there would

be a “substantial danger to the physical health, safety, protection, or physical or

emotional well-being of the minor if the minor were returned home, and there are no

reasonable means by which the minor’s physical health can be protected without

removing the minor . . . .” The record contains no evidence that K.V. resided with

mother at the time the petition was initiated, so subdivision (c)(1) of section 361 does not

apply. (Anthony Q., supra, 5 Cal.App.5th at p. 343.)

       Section 361.2, subdivision (a), provides that when the court removes a child under

section 361, the court must then “determine whether there is a parent of the child, with

whom the child was not residing at the time that the events or conditions arose that

brought the child within the provisions of Section 300, who desires to assume custody of



                                             13
the child.” And “[i]f that parent requests custody, the court shall place the child with the

parent unless it finds that placement with that parent would be detrimental to the safety,

protection, or physical or emotional well-being of the child.” (§ 361.2, subd. (a).) K.V.

was residing with mother at the time of the events or conditions that brought K.V. within

the provisions of section 300 as to mother—namely, K.V.’s multiple infections and

mother’s medical neglect—so section 361.2 does not apply.

       The juvenile court should have applied subdivision (d) of section 361. Under that

provision, a dependent child shall not be taken from the custody of a parent “with whom

the child did not reside at the time the petition was initiated, unless the juvenile court

finds clear and convincing evidence that there would be a substantial danger to the

physical health, safety, protection, or physical or emotional well-being of the child” if the

child were placed in the parent’s custody, and there are no reasonable means to protect

the child without removal. (§ 361, subd. (d).) The required findings are identical to the

required findings under section 361, subdivision (c)(1). Here, the juvenile court found

that “[t]here is clear and convincing evidence of the circumstances stated under [section]

361[, subdivision] (c)(1) as to both mother and father.” Because the circumstances that

the juvenile court must find under the two statutory provisions are identical and the same

standard of proof applies (§ 361, subd. (c)), the juvenile court’s error was harmless if the




                                              14
findings under section 361, subdivision (c)(1), were supported by substantial evidence.2

(In re D’Anthony D. (2014) 230 Cal.App.4th 292, 303 (D’Anthony).)

       Mother acknowledged that she was not prepared to take custody of K.V., which

itself constitutes substantial evidence that placing K.V. with mother would create a

substantial danger to K.V.’s well-being. Mother’s assessment of the situation and the

juvenile court’s determination are further supported by additional evidence. When K.V.

resided with mother, mother struggled to properly care for K.V. K.V. was found to be

filthy and suffered from a fungal infection around her mouth and a yeast infection in her

diaper area that required medical treatment. K.V. was not then “medically fragile.” But

K.V. subsequently suffered a traumatic brain injury while living with father and

continued to require specialized care as a result. Given K.V.’s dramatically increased

medical needs, mother’s history of struggling to care for K.V. even when she did not

have those needs, mother’s having to care for a new infant, and mother’s request that she

not take custody until some time after she adjusted to living with the new baby, we

conclude that there was substantial evidence supporting the juvenile court’s findings


2       The Department incorrectly claims that “‘“jurisdictional findings are prima facie
evidence the minor cannot safely remain in the home.”’” As this court recently explained
in E.E., supra, 49 Cal.App.5th at pages 218-219, jurisdictional findings constitute prima
facie evidence that the child cannot safely remain in the home only if the court took
jurisdiction under section 300, subdivision (e). (See § 361, subd. (c)(1) [“The fact that a
minor has been adjudicated a dependent child of the court pursuant to subdivision (e) of
Section 300 shall constitute prima facie evidence that the minor cannot be safely left in
the physical custody of the parent”].) The presumption therefore would apply to father
because of the true finding on the section 300, subdivision (e), allegation against him. It
does not, however, apply to mother because the only jurisdictional findings against her
were under subdivision (b)(1) of section 300. (E.E., at pp. 218-219.)

                                            15
under section 361, subdivision (c)(1). Because those findings are identical to the findings

required by subdivision (d) of section 361, the court’s error in applying subdivision (c)(1)

of section 361 was harmless. (D’Anthony, supra, 230 Cal.App.4th at p. 303 [“In view of

the juvenile court’s ‘substantial danger’ finding under section 361, subdivision (c)(1), and

the evidence supporting that finding with respect to [mother], we conclude the court’s

error did not result in a miscarriage of justice”].)

                                       DISPOSITION

       We vacate the juvenile court’s true finding on the jurisdictional allegation

concerning mother’s criminal arrest history. We otherwise affirm the jurisdictional and

dispositional findings and orders of January 16, 2020.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                               MENETREZ
                                                                                          J.


We concur:

MILLER
                 Acting P. J.
RAPHAEL
                           J.




                                              16